Title: From Thomas Jefferson to John Wayles Eppes, 22 February 1801
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Washington Feb. 22. 1801.

I wrote to Maria on the 15th. inst. yours of the 12th. was recieved on the 18th. mr Tyler who was the bearer of my letter to Maria, set out so instantly after the event of the election that I could not write, but as he had promised to send Maria’s letter, he would probably notify that event at the same time.I cannot regret entirely the disappointment of meeting Maria & yourself at Monticello because of the cause, which must be a subject of pleasure to us all. but I think this circumstance might well lead to quite a different conclusion. would it not be better that you should go at an early stage and take up your residence at Monticello? the house & every thing in it & about it with the servants are at your disposal, and your own farm near enough to furnish you necessaries. it would make me happy to find & leave you there, and I think a journey would then be safer for Maria than at the season you propose. I earnestly recommend this subject to your consideration. there is a tolerable stock of bacon (45. hogs) coming on from Bedford. the stock of soap and 5 casks of butter (415. lb) are already sent. this with the supplies of your own farm would probably carry you through the year, as you would hardly have as much company as were I at home.
The purchase of horses, if shortly made, can only be with bills on Gibson & Jefferson at 90. days date. I would desire them to accept them, that the seller might have no want of confidence, and I should furnish the drawees in time for their satisfaction. in this way I should be glad to have Doctr. Walker’s horse purchased immediately, and also the match which mr Bell speaks of, or any other you approve. we must not stand on moderate demands above their value. I shall still want another capital pair, but as I can do a while longer without them, and the preparatory expences of my new office are very heavy, it would not be safe for me to undertake paiment even at 90. days. the same as to mr Haxhall’s horse. I must have him. but a purchase made from Colo. Hoomes, tho’ not finally sufficient, will enable me to do some two or three months longer. Dr Walker’s & his match I should wish to recieve while at Monticello, and would send for them if I have notice they are ready. in the mean time you can be trying Haxhall to see what the price must be.
The conduct of the minority in the election, and that on the last vote has been so universally condemned by the Federalists in all quarters, & during the crisis they were made generally so uneasy & anxious for the event, that when it happened, it came as the thing of their  strongest wish. I verily believe that week of unwise conduct has brought over more to us than two or three years of wise & conciliating administration would have done. the great body of federalists throughout the US. are by this means consolidated with us, and with a conciliatory conduct may be firmly cemented, & the party division be obliterated so far as it had affected the people. their late leaders can never come over; but they are now left alone, & will fall into oblivion. the only danger now ahead of us is that the Senate, imperfect as it will be on the 4th. of March, may reject my nominations. this to be sure would dismast our ship, before leaving port.—we have no news from Europe. my tenderest love to my beloved Maria, and sincere affections to yourself. Adieu.

Th: Jefferson
 
